Stephens, J.
1. In the absence of any legal showing demanding a continuance upon the ground of the absence of a party to -the case, as required by the Civil Code (1910), § 5717, this court can not hold that the trial judge abused his discretion in refusing to grant a motion to continue, made by the defendant’s counsel, upon the ground of the defendant’s absence, when upon the hearing on the motion the defendant’s absence could in no wise be accounted for, and it affirmatively appeared that he had received actual notice of the time and place of trial. This is true even though the rights of a third person not a party to the record might be prejudiced by the defendant’s failure to appear and defend the case, when certain property belonging to the defendant, which might be subjected to a judgment in behalf of the plaintiff, might, in the event the defendant prevailed, inure to the benefit of such third person and satisfy a judgment which the latter might obtain in a suit which he has pending against the defendant.
2. All other grounds of the motion for a new trial are expressly abandontd.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.